Three sections of the statute having a direct bearing on the question before us, are:
§ 61-113, defining the term "operating property."
    § 61-601, designating the property which shall be assessed by the state board of equalization; and,
    § 61-603, designating the property to be assessed by the county assessor.
These sections were originally a part of 1913 Sess. Laws, chapter 58, were enacted at the same time, with respect to the same subject matter, and are, therefore, in pari materia and must be construed together. (Achenbach v. Kincaid, 25 Idaho 768,140 P. 529; Peavy v. McCombs, 26 Idaho 143, 140 P. 965;Boise Payette Lumber Co. v. Sharp, 45 Idaho 611, 264 P. 665;Estate of Rothchild, 48 Idaho 485, 283 P. 598.) When so construed, the parts applicable to the facts of this case, read as follows: *Page 376 
(61-113) "The term 'operating property' as used in this act shall include all franchises, rights of way, roadbeds, tracks, terminals, rolling stock, equipment, . . . . lands, . . . . all immovable or movable property owned, or occupied by, or operated in connection with any railroad . . . . wholly or partly within this state, and all station grounds and all structures upon the rights of way and station grounds, all other immovable or movable property used, operated or occupied by any person owning, operating or constructing any line or railroad . . . . wholly or partly within this state, and reasonably necessary to the maintenance and operation of such road or line, or in conducting its business, and shall include all title and interest in such property, as owner, lessee or otherwise."
(61-601) "The operating property of all railroads, . . . . and the franchises of all persons owning, or operating as lessee, or constructing any . . . . railroads, wholly or partly within this state, shall be assessed for taxation for state, county, city, town, village, school district and other purposes, exclusively by the state board of equalization." [Provided] (61-603) "All property belonging to any person owning, operating or constructing any railroad . . . . wholly or partly within this state, not included within the meaning of the term 'operating property,' as defined in this act; namely, property not reasonably necessary for the maintenance and successful operation of such railroad, . . . . including vacant lots and tracts of land, and lots and tracts of land with the buildings thereon not used in the operation of such railroad, . . . . also tenement and resident property, except section houses, also hotels and eating houses, situate more than 100 feet from the main track of any such railroad, shall be assessed by the assessor of the county wherein the same is situated."
In Peavy v. McCombs, 26 Idaho 143, 149, 140 P. 965, 967, it is said:
"The rule that statutes in part materia should be construed together applies with peculiar force to statutes passed at the same session of the legislature; they are to be construed together, and should be so construed, if possible, as to harmonize and give force and effect to the provisions of each. *Page 377 
If, however, they are necessarily inconsistent, the statute which deals with the common subject matter in a more minute and particular way will prevail over a statute of a more general nature. These rules are so well established as to neither require nor justify any citations of authorities in support of them."
That case is cited in Koelsch v. Girard, 54 Idaho 452, on page 458, 33 P.2d 816. See, also, State v. Taylor, 58 Idaho 656,667, 78 P.2d 125, 129, 130, and cases therein cited.
Applying that rule of construction to the sections of the statute under consideration, it will be observed that section61-603, which specifies the railroad property to be assessed by the county assessor, treats the subject in a more minute and particular way than do the other sections, in that it specifies "property not reasonably necessary for the maintenance and successful operation of such railroad, . . . . including vacant lots and tracts of land, and lots and tracts of land with the buildings thereon not used in the operation of such railroad, . . . . also tenement and resident property, except section houses, also hotels and eating houses, situate more than 100 feet from the main track of such railroad," and provides that such property, so specified, shall be assessed by the county assessor. These specific provisions are controlling over the provisions in the other sections, above quoted, expressed in general terms.
The sections of the code applicable to this case, when read and construed together, as required by the well established rules of statutory construction, and as above set forth, leave no doubt of the legislative intention that the county assessor should assess the property involved herein. Where the meaning of a statute is clear, as is that here under consideration, to apply to it the rule that executive construction, long acquiesced in, is binding on and will be followed by the courts, is to hold that long continued or repeated violations of the law have the effect of amending it to conform to the violations.
The order of the state board of equalization should be vacated and set aside. *Page 378